Bleckley, Judge.
A creditor may proceed, at the same time, on the same cause of action, with a suit against his debtor here, and an attachment against his debtor’s proj)erty in another state. 3 Kelly, 215. Nor will either proceeding be enjoined, at *138the instance of the debtor, because persons who claim to be creditors of the creditor have now a bill pending in chancery against the creditor, to which the debtor has been made a party, though the object of the bill be to seize all the assets of the creditor and have them collected in, and a receiver has been appointed to that end, and though the debtor, in his application for injunction, allege that he is really not indebted but has a good defense. If the actions at law proceed, they will be prosecuted by the receiver, or for his benefit. lie has title to the cause of action, or sole authority to collect.
Judgment affirmed.